                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO, ex rel.
State Engineer

              Plaintiff,                                   69cv07941-MV/KK

       v.                                                  RIO CHAMA STREAM SYSTEM

                                                           Section 1: Rio del Oso &
                                                                      Rio Vallecito

ROMAN ARAGON, et al.,                                      Subfile No. CHRO-001-0006

              Defendants.



            ORDER SUBSTITUTING PARTIES IN SUBFILE CHRO-001-0006

       THIS MATTER is before the Court on the Unopposed Motion for Substitution of Parties

in Subfile CHRO-001-0006 by the Plaintiff State of New Mexico, ex rel. State Engineer (“State”),

Doc. 11530, filed January 17, 2019.

       The State seeks to substitute Virgil Floyd Trujillo for Defendant Floyd Trujillo in Subfile

No. CHRO-001-0006 because the property previously owned by Defendant Floyd Trujillo has been

transferred to Virgil Floyd Trujillo. No responses opposing the Motion have been filed.

       IT IS ORDERED that the State of New Mexico’s Unopposed Motion for Substitution of

Parties in Subfile CHRO-001-0006, Doc. 11530, filed January 17, 2019, is GRANTED; Virgil

Floyd Trujillo is substituted for Defendant Floyd Trujillo in Subfile No. CHRO-001-0006.

       IT IS ALSO ORDERED that the Clerk of Court mail a copy of this Order to:

       Virgil Floyd Trujillo
       P.O. Box 187
       Abiquiu, NM 87510
                       -2-
and

Floyd Trujillo
P.O. Box 165
Abiquiu, NM 87510.




                     _____________________________________
                     KIRTAN KHALSA
                     UNITED STATES MAGISTRATE JUDGE
